UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 3964 DREYFUS GOVERNMENT CASH MANAGEMENT FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Government Cash Management October 31, 2010 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies66.7% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 11/4/11 0.40 25,000,000 a 24,956,728 2/6/12 0.44 80,000,000 a 79,906,509 3/29/12 0.35 50,000,000 a 49,985,764 Federal Home Loan Bank: 11/1/10 0.30 180,000,000 a 180,000,000 11/1/10 0.37 400,000,000 a 399,766,500 11/1/10 0.39 197,500,000 a 197,500,000 11/1/10 0.44 500,000,000 a 500,000,000 11/2/10 0.22 225,000,000 225,024,537 11/10/10 0.32 879,000,000 878,989,868 11/10/10 0.32 25,000,000 24,999,707 11/15/10 0.47 50,000,000 50,010,937 11/22/10 0.18 971,250,000 a 971,239,127 12/15/10 0.28 96,492,000 96,458,978 12/22/10 0.25 200,000,000 199,929,167 1/12/11 0.25 125,500,000 125,502,450 1/14/11 0.24 1,000,000,000 a 1,000,000,000 1/15/11 0.20 650,000,000 a 649,768,990 1/18/11 0.42 200,000,000 200,136,184 1/19/11 0.24 518,000,000 517,727,187 1/28/11 0.25 50,000,000 49,999,478 5/24/11 0.27 39,575,000 39,634,632 5/25/11 0.25 560,000,000 a 560,000,000 5/27/11 0.25 500,000,000 a 500,000,000 8/17/11 0.30 500,000,000 a 499,919,996 9/30/11 0.29 250,000,000 a 250,000,000 Federal Home Loan Mortgage Corp.: 11/2/10 0.27 421,000,000 b 420,996,873 11/16/10 0.31 500,000,000 b 499,935,417 11/17/10 0.25 250,000,000 b 249,972,222 11/19/10 0.30 305,810,000 a,b 305,591,874 11/23/10 0.32 352,000,000 b 351,932,240 12/6/10 0.28 300,000,000 b 299,919,792 12/8/10 0.26 150,000,000 b 149,959,917 12/8/10 0.28 150,000,000 b 149,957,604 12/21/10 0.30 200,000,000 b 199,916,667 1/31/11 0.25 94,158,000 b 94,098,497 2/14/11 0.25 199,488,000 b 199,342,540 2/22/11 0.22 990,483,000 b 989,810,045 2/23/11 0.25 485,292,000 b 484,907,811 5/25/11 0.25 250,000,000 b 249,644,097 5/26/11 0.25 520,000,000 b 519,256,111 5/27/11 0.25 190,000,000 b 189,726,875 9/14/11 0.24 150,000,000 b 149,689,604 9/29/11 0.24 250,000,000 b 249,446,667 Federal National Mortgage Association: 11/1/10 0.38 287,445,000 a,b 287,661,458 11/15/10 0.33 550,000,000 b 549,929,417 11/15/10 0.38 137,731,000 b 138,060,016 12/20/10 0.25 250,000,000 b 249,914,931 12/22/10 0.25 218,000,000 b 217,922,792 12/29/10 0.25 376,442,000 b 376,292,993 1/18/11 0.30 250,000,000 b 249,837,500 3/15/11 0.24 245,908,000 b 250,688,867 9/6/11 0.25 250,000,000 b 249,463,542 Straight-A Funding LLC: 11/8/10 0.27 53,262,000 c 53,259,203 11/15/10 0.26 27,353,000 c 27,350,234 11/17/10 0.24 81,101,000 c 81,092,349 11/17/10 0.24 275,000,000 c 274,970,667 12/6/10 0.25 194,146,000 c 194,098,812 1/18/11 0.26 150,000,000 c 149,915,500 1/26/11 0.26 471,131,000 c 470,838,375 Total U.S. Government Agencies (cost $17,846,858,248) U.S. Treasury Notes2.6% 8/1/11 0.26 100,000,000 100,540,492 9/30/11 0.27 500,000,000 503,310,840 10/31/11 0.09 100,000,000 100,748,233 Total U.S. Treasury Notes (cost $704,599,565) Repurchase Agreements30.6% Banc of America Securities LLC dated 10/29/10, due 11/1/10 in the amount of $600,010,500 (fully collateralized by $118,100,100 U.S. Treasury Bonds, 4.38%-8.13%, due 5/15/21-2/15/38, value $167,392,017, $31,532,000 U.S. Treasury Inflation Protected Securities, 2%, due 1/15/16, value $38,775,160 and $384,827,600 U.S. Treasury Notes, 0.88%-4%, due 12/31/10-4/30/14, value $405,832,828) 0.21 600,000,000 600,000,000 Barclays Capital, Inc. dated 10/29/10, due 11/1/10 in the amount of $530,009,717 (fully collateralized by $520,562,300 U.S. Treasury Notes, 1.38%-3.50%, due 9/15/12-5/15/20, value $540,600,187) 0.22 530,000,000 530,000,000 BNP Paribas dated 10/29/10, due 11/1/10 in the amount of $1,300,023,833 (fully collateralized by $329,480,600 U.S. Treasury Inflation Protected Securities, 2.13%-3.38%, due 1/15/12-2/15/40, value $422,652,291 and $877,470,400 U.S. Treasury Notes, 0.88%-4.13%, due 12/31/11-5/15/15, value $903,347,735) 0.22 1,300,000,000 1,300,000,000 Credit Agricole Securities (USA) Inc. dated 10/29/10, due 11/1/10 in the amount of $930,016,275 (fully collateralized by $67,564,000 U.S. Treasury Inflation Protected Securities, 3.38%, due 4/15/32, value $116,296,015 and $804,987,600 U.S. Treasury Notes, 0.38%-2.75%, due 9/30/12-5/31/17, value $832,303,994) 0.21 930,000,000 930,000,000 Credit Suisse Securities LLC dated 10/29/10, due 11/1/10 in the amount of $1,200,021,000 (fully collateralized by $2,143,894,875 U.S. Treasury Strips, due 11/15/10-2/15/40, value $1,224,002,819) 0.21 1,200,000,000 1,200,000,000 Credit Suisse Securities LLC dated 10/29/10, due 11/1/10 in the amount of $250,005,625 (fully collateralized by $247,040,000 U.S. Treasury Notes, 1.75%, due 4/15/13, value $255,002,840) 0.27 250,000,000 250,000,000 Deutsche Bank Securities Inc. dated 10/29/10, due 11/1/10 in the amount of $1,200,021,000 (fully collateralized by $350,258,000 U.S. Treasury Bills, due 4/28/11, value $349,953,276, $262,712,200 U.S. Treasury Bonds, 6.25%, due 8/15/23, value $352,919,103 and $486,106,400 U.S. Treasury Notes, 2.13%-3%, due 2/28/15-2/28/17, value $521,127,669) 0.21 1,200,000,000 1,200,000,000 HSBC USA Inc. dated 10/29/10, due 11/1/10 in the amount of $400,007,333 (fully collateralized by $97,490,000 U.S. Treasury Bonds, 4.25%, due 5/15/39, value $102,644,951 and $281,677,000 U.S. Treasury Notes, 3.38%, due 11/15/19, value $305,356,434) 0.22 400,000,000 400,000,000 RBS Securities, Inc. dated 10/29/10, due 11/1/10 in the amount of $350,006,417 (fully collateralized by $337,505,000 U.S. Treasury Notes, 2.25%, due 1/31/15, value $357,003,554) 0.22 350,000,000 350,000,000 Societe Generale dated 10/29/10, due 11/1/10 in the amount of $200,003,500 (fully collateralized by $133,967,400 U.S. Treasury Bonds, 4.25%, due 5/15/39, value $141,051,152, $6,706,900 U.S. Treasury Inflation Protected Securities, 2%, due 7/15/14, value $8,533,793 and $49,894,100 U.S. Treasury Notes, 3.13%, due 1/31/17, value $54,415,137) 0.21 200,000,000 200,000,000 TD Securities (USA) LLC dated 10/29/10, due 11/1/10 in the amount of $1,000,018,333 (fully collateralized by $412,659,600 U.S. Treasury Bills, due 11/26/10-10/20/11, value $412,442,043, $163,629,000 U.S. Treasury Inflation Protected Securities, 2.50%-3.63%, due 4/15/28-1/15/29, value $244,328,055 and $353,743,600 U.S. Treasury Notes, 1%-4.88%, due 7/31/11-5/15/12, value $363,229,976) 0.22 1,000,000,000 1,000,000,000 UBS Securities LLC dated 10/29/10, due 11/1/10 in the amount of $250,004,583 (fully collateralized by $74,470,000 Federal Home Loan Bank, 0.75%-2%, due 3/28/13-10/28/22, value $74,410,198, $4,987,000 Financing Corp., Strips, due 4/6/12-8/3/18, value $4,809,557 and $231,866,000 Resolution Funding Corp., Strips, 4/15/11-4/15/30, value $175,781,033) 0.22 250,000,000 250,000,000 Total Repurchase Agreements (cost $8,210,000,000) Total Investments (cost $26,761,457,813) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2010, these securities amounted to $1,251,525,140 or 4.7% of net assets. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 26,761,457,813 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Government Prime Cash Management October 31, 2010 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies84.8% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 11/5/10 0.31 328,000,000 a 328,001,566 11/23/10 0.25 100,000,000 a 99,943,099 11/27/10 0.27 412,000,000 a 411,993,430 11/29/10 0.15 10,000,000 9,998,833 11/30/10 0.18 60,000,000 59,991,300 12/3/10 0.16 23,500,000 23,496,658 12/15/10 0.32 50,000,000 49,980,444 12/17/10 0.21 25,500,000 a 25,499,676 12/27/10 0.18 25,000,000 24,993,000 1/5/11 0.21 30,000,000 a 29,999,460 3/28/11 0.20 65,000,000 64,946,917 4/5/11 0.21 50,000,000 49,955,868 6/27/11 0.21 50,000,000 49,930,583 7/8/11 0.25 40,000,000 39,930,833 2/6/12 0.44 75,000,000 a 74,912,353 Federal Home Loan Bank: 11/1/10 0.10 271,000,000 271,000,000 11/1/10 0.44 250,000,000 a 250,000,000 11/10/10 0.16 250,000,000 249,990,000 11/10/10 0.28 125,000,000 124,999,831 11/24/10 0.16 200,000,000 199,979,556 11/24/10 0.32 287,000,000 287,031,062 11/26/10 0.32 100,000,000 99,998,777 12/2/10 0.16 100,000,000 99,986,222 12/10/10 0.27 77,715,000 78,084,768 12/17/10 0.25 16,345,000 16,413,976 12/22/10 0.26 200,000,000 199,927,750 1/18/11 0.36 200,000,000 200,161,802 3/11/11 0.21 50,000,000 49,962,083 3/18/11 0.20 80,000,000 79,939,111 3/21/11 0.20 5,000,000 4,996,111 3/23/11 0.22 89,595,000 89,517,251 Total U.S. Government Agencies (cost $3,645,562,320) U.S. Treasury Bills11.6% 11/26/10 0.15 100,000,000 99,989,583 12/23/10 0.15 400,000,000 399,912,250 Total U.S. Treasury Bills (cost $499,901,833) U.S. Treasury Notes3.5% 12/31/10 (cost $150,174,194) 0.16 150,000,000 Total Investments (cost $4,295,638,347) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. At October 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 4,295,638,347 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS GOVERNMENT CASH MANAGEMENT FUNDS By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 23, 2010 By: /s/ James Windels James Windels Treasurer Date: December 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
